Exhibit 10.2

 

NET PROFIT

RESTRICTED SHARE AWARD

UNDER THE

2005 OMNIBUS STOCK AND INCENTIVE PLAN

for

THOMAS GROUP, INC.

 

Effective as of December 20, 2005 (“Date of Grant”), a NET PROFIT RESTRICTED
SHARE AWARD (“Award”) is granted by Thomas Group, Inc. (the “Company”) to James
T. Taylor (the “Holder”), provided, further, that this Award is in all respects
subject to the terms, definitions and provisions of the 2005 Omnibus Stock and
Incentive Plan For Thomas Group, Inc. (the “Plan”), all of which are
incorporated herein by reference, except to the extent otherwise expressly
provided in this Award.

 

WITNESSETH

 

WHEREAS, the Company desires to grant to Holder 300,000 Shares subject to
certain restrictions described herein; and

 

WHEREAS, the Company desires to grant to Holder a Cash Bonus of $300,000 subject
to the satisfaction of certain conditions described herein; and

 

WHEREAS, the purpose of this Award is to advance the interests of the Company
and increase shareholder value by providing additional incentives to attract,
retain and motivate Holder; and

 

WHEREAS, the terms of the Award, including without limitation the Restrictions
imposed on Restricted Shares and Cash Bonus, are set forth below; and

 

WHEREAS, the Plan is effective as of December 20, 2005, the date of its adoption
by the Board, subject to approval by a majority of the Company’s stockholders
and compliance with Regulation 14C under the 1934 Act; provided, however, that
if the Plan is not so approved or there has not been compliance with Regulation
14C by December 20, 2006, this Award shall terminate and be null and void ab
initio; and provided, further, that no Restricted Shares will Vest prior to such
stockholder approval and compliance with Regulation 14C.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.                                      Definitions.  As used in this Award, the
following words shall have the following meanings:

 

“Accounting Firm” shall mean the Company’s certified public accounting firm on
the date of reference.

 

“Anniversary Date” shall mean each anniversary of the Date of Grant.

 

“Annual Profit” shall mean the net income of the Company before interest
expense, interest income, gain (loss) on sale of equipment, gain (loss) on
investment, gain on sale of land, depreciation, amortization, taxes on income,
extraordinary items, and the expense attributable to the grant of the

 

1

--------------------------------------------------------------------------------


 

Award, all as determined by the Accounting Firm using generally accepted
accounting principles and as reflected on the Company’s certified Financial
Statements to the extent shown or reflected on such Financial Statements.  For
this purpose, extraordinary items are those of a non-recurring and unusual
nature, or resulting from unforeseen and atypical events, as determined by the
Accounting Firm using generally accepted accounting principles and as reflected
on the Company’s certified Financial Statements as certified by the Accounting
Firm to the extent shown or reflected on such Financial Statements.

 

“Annual Profit Increase Percentage” shall mean, for each Year, the quotient of
(i) the excess (if any) of the Annual Profit for the current Year over the
greater of (x) the Annual Profit for the year 2005; and (y) the Annual Profit
for the preceding Year, divided by (ii) the greater of (x) or (y).

 

“Award Shares” shall mean all Shares subject to this Award, including, without
limitation, both Restricted Shares and Vested Shares.

 

“Award Share Distributions” shall mean any amounts of cash, or stock, paid or
distributed by the Company with respect to Award Shares.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cash Bonus” shall mean the amount described in Section 4.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Compensation Committee” shall mean the Compensation and Corporate Governance
Committee of the Board.

 

“Good Reason” shall mean that, during the 180 day period ending on the date of
Holder’s resignation, there has occurred one or more of the following: (i) there
has been a material breach by the Company of this Award or Holder’s written
employment agreement, or (ii) the Company has reduced Holder’s base salary (or
its equivalent as determined by the Compensation Committee) below the highest
level in effect during the 180 day period ending on the date of Holder’s
resignation; or (iii) the Company has reduced Holder’s duties and
responsibilities below those of President and Chief Executive Officer.

 

“Involuntary Termination” shall mean Holder’s Separation by reason of either
(i) being discharged by the Company, or (ii) the expiration of his “Term of
Employment” (as defined in his Second Amended Employment Agreement and the
comparable term in any successor employment agreement or amendment, hereafter
Holder’s “Employment Agreement”) unless, prior to the later of (i) the 45th day
following the date on which Holder delivers a written notice to the Board of the
impending expiration of his Term of Employment (which notice will not be
considered delivered if the purported delivery is made more than 60 days prior
to the date on which his Term of Employment expires), or (ii) the date on which
his Term of Employment expires, the Board has offered in writing (x) to extend
Holder’s Term of Employment for a period of at least 12 months, (y) to appoint
Holder to serve as President and Chief Executive Officer of the Company during
such extended Term of Employment, and (z) to pay Holder, during the extended
Term of Employment, a base salary at least equal to the Holder’s Base Salary (as
defined in the Employment Agreement) as in effect on the last day of the
expiring Term of Employment.

 

 “Restrictions” shall mean the requirement that the Award Shares be returned to
the Company under certain circumstances described in this Award, and which
requirement shall constitute a “substantial risk of forfeiture” as defined under
Section 83(a)(1) of the Code.

 

2

--------------------------------------------------------------------------------


 

“Restricted Period” shall mean the period during which Award Shares remain
subject to Restrictions.

 

“Restricted Shares” shall mean the Award Shares which remain subject to the
Restrictions at the time of reference.

 

“Retention Period” shall mean the period beginning with the Date of Grant, and
ending on the date of Holder’s Separation.

 

“Separation” shall mean Holder’s termination of full time employment by the
Company for any reason.

 

“Share(s)” shall mean shares of common stock, par value $.01 per share, of the
Company.

 

 “Termination Date” shall mean the date on which the Award terminates under
Section 9.

 

“Year” shall mean the fiscal year of the Company.

 

“Vest”, “Vested” “Vested Shares” and similar shall mean the Award Shares with
respect to which the Restrictions have lapsed at the time of reference.

 

2.                                      Restricted Share Award.  The Company
hereby transfers and delivers to Holder an aggregate of 300,000 Restricted
Shares to hold on the terms and conditions set forth in this Award.  Holder
shall not be entitled to receive Restricted Share Distributions made prior to
the date on which Restricted Shares become Vested Shares, but Holder will be
entitled to receive any Restricted Share Distributions which are made with
respect to Restricted Shares after they become Vested Shares.

 

3.                                      Lapse of Restrictions (Vesting).  The
Restrictions on the Restricted Shares shall lapse, and such Restricted Shares
shall become Vested Shares, with respect to 100,000 Restricted Shares on the
last day of any Year in which the Company achieves at least a 15% Annual Profit
Increase Percentage.  Notwithstanding the forgoing, in the event this Award
terminates by reason of Holder’s Separation as a result of his Involuntarily
Termination without Cause, or as a result his resignation for Good Reason within
12 months following a Change in Control, then Holder will Vest in 100,000
Restricted Shares, and $100,000 of the Cash Bonus, on such date of Separation
and, without limitation, will forfeit all of the Award Shares which remain
Restricted Shares and the remaining unpaid Cash Bonus immediately following such
date of Separation.  Notwithstanding any provision of this Award to the
contrary, in the event that the acceleration of the Vesting described in the
preceding sentence occurs as a result of Holder’s Separation following a Change
in Control, then if the distribution of the Award Shares which became Vested
Shares and the $100,000 Cash Bonus as a result of the acceleration of Vesting
due to Holder’s Separation following the Change in Control, when taken together
with the sum of any amounts or benefits otherwise paid or distributed to the
Holder by the Company or any affiliated company of the Company (collectively the
“Covered Payments”), would cause Holder to be subject to the tax (the “Excise
Tax”) imposed under Section 4999 of the Code or any similar tax that may
hereafter be imposed, the amount of the Cash Bonus will be reduced and,
thereafter, if necessary, the number of Restricted Shares which will become
Vested Shares and distributed shall be limited, to that amount of Cash Bonus and
that number of Shares which will cause the Covered Payments to be $1.00 less
than the amount which causes such Covered Payments to be subject to the Excise
Tax; provided, further, that nothing herein shall preclude Holder from directing
the Company to adjust some or all of the other amounts or benefits which
comprise the Covered Payments so as to limit or eliminate entirely the reduction
in the Cash Bonus and the number of Restricted Shares which will become Vested
Shares.

 

3

--------------------------------------------------------------------------------


 

4.                                      Cash Bonus.  As soon as reasonably
possible following any Year in which the Company achieves at least a 15% Annual
Profit Increase Percentage, the Company shall pay Holder a Cash Bonus of
$100,000.

 

5.                                      Withholding.  On each date on which
Restrictions lapse, and on the payment of the Cash Bonus, Holder shall be
required to pay to the Company, in cash, the amount which the Company reasonably
determines to be necessary in order for the Company to comply with applicable
federal or state income tax withholding requirements and the collection of
employment taxes; provided, further, that the Company, in its sole discretion,
may offset the amount it reasonably determines as necessary to withhold from the
Cash Bonus otherwise payable to Holder.

 

6.                                      Status of Holder With Respect to
Restricted Shares.  During the Restricted Period, the certificates representing
the Restricted Shares shall be registered in the Holder’s name and bear a
restrictive legend disclosing the Restrictions.  Such certificates shall be
deposited by the Holder with the Company, together with stock powers or other
instruments of assignment, each endorsed in blank, which will permit the
transfer to the Company of all or any portion of the Restricted Shares which are
forfeited.  Restricted Shares shall not constitute issued and outstanding common
stock for any corporate purposes and the Holder shall have no rights, powers and
privileges of a Holder of unrestricted Shares until such Restricted Shares
become Vested Shares, at which time, with respect to Vested Shares, the Holder
shall have all rights, powers and privileges of a Holder of unrestricted Shares,
including with respect to those Vested Shares which continue to be held by the
Company during the Retention Period.

 

At each time Restricted Shares become Vested, the Company shall deliver to the
Holder 40% of the such Vested Shares, and shall continue to hold the remaining
60% percent of Vested Shares during the Retention Period, and shall, as soon as
reasonably possible after the end of such Retention Period, deliver all retained
Vested Shares to Holder.  Without limitation, the Company’s right to hold the
60% of retained Vested Shares during the Retention Period shall survive the
Termination Date.

 

All Award Share Distributions with respect to Vested Shares shall be immediately
paid to Holder, except that where such Award Share Distribution is in the form
of Shares, such Shares shall be retained until the end of the Retention Period.

 

As a condition of the grant of Restricted Shares, and the issuance of Vested
Shares, the Board may obtain such agreements or undertakings, if any, as the
Board may deem necessary or advisable to assure compliance with any law or
regulation including, but not limited to, the following:

 

(a)                                  a representation, warranty or agreement by
Holder to Company that he is acquiring the Vested Shares to be issued to him for
investment and not with a view to, or for sale in connection with, the
distribution of any such Vested Shares subsequent to the Retention Period; and

 

(b)                                 a representation, warranty or agreement to
be bound by any legends that are, in the opinion of the Board, necessary or
appropriate to comply with the provisions of any securities law deemed by the
Board to be applicable to the issuance of the Vested Shares and are endorsed
upon the Share certificates.

 

7.                                      Transferability of Restricted Shares. 
The Vested Shares held by the Company during the Retention Period, and this
Award, shall not be transferable by Holder.

 

8.                                      Section 83(b) Election.  Holder, having
been granted Restricted Shares subject to a “substantial risk of forfeiture,”
may elect under Section 83(b) of the Code to include in his gross income the
fair

 

4

--------------------------------------------------------------------------------


 

market value (determined without regard to the Restrictions) of such Restricted
Shares as of the Date of Grant.  If Holder makes the Section 83(b) election,
Holder shall (i) make such election in a manner that is satisfactory to the
Company, (ii) provide the Company with a copy of such election, (iii) agree to
promptly notify the Company if any Internal Revenue Service or state tax agent,
on audit or otherwise, questions the validity or correctness of such election or
of the amount of income reportable on account of such election, and (iv) agree
to such federal and state income withholding as the Company may reasonably
require in its sole and absolute discretion.

 

9.                                      Termination of the Award.  Without
limitation, this Award shall automatically terminate and expire on the earlier
of (i) the date on which all Restricted Shares have become Vested Shares, or
(ii) the date of Holder’s Separation, and upon the date of such termination of
the Award all Restricted Shares which have not Vested on or prior to such date
will be permanently forfeited.

 

10.                               Interpretation of the Award Provisions.  The
Compensation Committee shall have the authority to the full extent provided
under the terms of the Plan to interpret all terms of the Plan and this Award,
and to otherwise supervise the implementation of such terms.

 

11.                               Governing Law.  TO THE MAXIMUM EXTENT
PERMITTED UNDER APPLICABLE LAW, THIS AWARD SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

12.                               Binding Effect.  This Award shall inure to the
benefit of and be binding upon the heirs, executors, administrators, successors
and assigns of the parties hereto.

 

13.                               Amendments.  This Award may only be amended by
a written document signed by the Company and Holder.

 

14.                               Severability.  If any provision of this Award
is declared or found to be illegal, unenforceable or void, in whole or in part,
the remainder of this Award will not be affected by such declaration or finding
and each such provision not so affected will be enforced to the fullest extent
permitted by law.

 

15.                               Counterparts.  This Award may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused these presents to be executed on its
behalf and its corporate seal to be affixed hereto by its duly authorized
representative, and Holder has hereunto set his or her hand, all on the day and
year first above written.

 

 

THOMAS GROUP, INC.

 

 

 

 

 

By:

/s/ David B. Mathis

 

 

 

ACKNOWLEDGMENT

 

 

Holder agrees to be bound by all the terms of this Award and the Plan.

 

 

 

 

  /s/ James T. Taylor

 

 

 

James T. Taylor

 

5

--------------------------------------------------------------------------------